Citation Nr: 0633478	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  01-08 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed left knee 
degenerative arthritis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran performed active duty for training from August 
1981 to April 1982.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
RO.  

In May 2004 the veteran testified before the undersigned 
Veterans Law Judge in a videoconference hearing from the RO; 
a transcript of that hearing is of record.  

In February 2005, the Board remanded the case to the RO for 
further development of the record.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim of service connection has been 
accomplished.  

2.  The veteran is not shown to have manifested complaints or 
findings referable to a left knee disorder in service or for 
many years thereafter.  

3.  The veteran is not shown to have a left knee disorder 
that is due to any event or incident of his period of 
service.  

4.  The currently demonstrated left knee degenerative changes 
are not show to have been caused or aggravated by a service-
connected disability.  



CONCLUSION OF LAW

The veteran is not shown to have a left knee disability 
including degenerative arthritis due to disease or injury 
that was incurred in or aggravated by service; nor may 
arthritis be presumed to have been incurred therein; nor is 
any proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310(a) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The veteran's claim arises from a rating decision in August 
2000, prior to the enactment of VCAA.  In a pre-decision 
letter dated in July 2000, the RO advised the veteran that a 
claim for entitlement to service connection for degenerative 
arthritis of the left knee the evidence must be supported by 
medical evidence of a current disability, evidence of an 
event in service that caused or aggravated the disability, 
and medical evidence stating that the event in service was 
related to the current disability.  

The veteran was afforded an opportunity to respond prior to 
the issuance of the rating decision on appeal.  In July 2003, 
after the enactment of VCAA and during the pendency of the 
appeal, the RO sent the veteran a notice letter reiterating 
the elements required to support a claim for service 
connection, and the veteran was afforded an opportunity to 
respond prior to the RO's readjudication in the July 2004 
SSOC.  

In June 2006, VA sent the veteran a letter advising him how 
VA determines a disability rating and how VA determines an 
effective date of service connection, and the veteran was 
afforded time to respond prior to the issuance of the August 
2006 SSOC.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for service connection, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the July 2003 and June 2006 letters 
cited above satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained that the claimant, and what evidence, if any, will 
be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The July 2003 letter 
advised the veteran that VA is responsible for getting 
relevant records from any Federal agency (including military, 
VA, and Social Security records) and that VA would make 
reasonable efforts to obtain records on the veteran's behalf 
from non-Federal entities (including private hospitals, state 
and local governments, and employers) if provided appropriate 
authorization to do so.  

The June 2006 letter listed the evidence newly received by VA 
and asked the veteran to provide the necessary contact 
information and authorization for VA to contact any other 
entities having pertinent evidence for inclusion in the 
record.  The June 2006 letter specifically advised the 
veteran, "If you have any evidence in your possession that 
pertains to your claim that has not been previously 
considered, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
This is logical, since the rating decision was issued prior 
to enactment of VCAA.  However, the Board finds that the lack 
of full pre-adjudication notice in this appeal has not, in 
any way, prejudiced the veteran.  The Board notes that the 
Court has held that an error in the adjudicative process is 
not prejudicial unless it "affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  Following the issuance of the June 2006 
letter, which completed VA's notice requirements and 
corrected any deficiencies in the prior notice letters, the 
veteran was afforded an opportunity to present information 
and/or evidence pertinent to the appeal before the claim was 
readjudicated by the RO.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted hereinbelow-that needs to be obtained 
prior to appellate review.   

Therefore, the Board finds that any failure on VA's part in 
not completely fulfilling the VCAA notice requirements prior 
to the RO's initial adjudication of the claim is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue, and as 
noted the notice letters sent to the veteran listed all the 
other elements cited in Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  
The RO has obtained the veteran's service medical records and 
the records from those VA and non-VA medical providers that 
the veteran identified as having pertinent records for 
development.  

The veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having records that should be obtained 
before the claim is adjudicated.  The veteran has been 
afforded appropriate VA medical examinations in support of 
his claim, and he has also been afforded a hearing before 
both the Board, during which he presented testimony in 
support of his claim.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. §§  
3.303, 3.304 (2006).  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a) (2002); Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  

The veteran asserts that his left knee disorder is due to 
trauma incurred when he helped to block a rifle rack that was 
falling off the back of a truck (see NOD filed in September 
2000; see also VA Form 21-4176, Report of Accidental Injury 
in Support of Claim for Compensation or Pension, filed in 
April 2001).  The veteran reports being treated for his 
injuries at the Fort Jackson base hospital and placed in a 
foot-to-knee cast, although the cast did not extend to the 
knee itself (see videoconference hearing transcript, pages 5-
7).  

The veteran's service medical records show no complaint of, 
or treatment for, any knee pain or trauma.  There is no 
formal separation physical examination documenting the 
condition of the veteran's left knee in April 1982, the date 
marking the end of his active service; however, the veteran 
had a VA medical examination in June 1982, two months after 
his release from active duty, when his knees were normal 
(full range of motion, no undue laxity, and no subjective 
complaints of any current knee problems).  

Although a left knee disorder was not demonstrated in 
service, service connection for arthritis may be presumed to 
have been incurred in qualifying service, if shown to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In this case, there is no objective evidence showing that 
this veteran had arthritis to any degree within his first 
year after discharge from service, so the presumption does 
not apply.  

The veteran underwent VA compensation and pension (C&P) 
examinations in February 1987 and May 1993 when he voiced no 
complaint of any current knee problems.  

A September 1997 VA outpatient treatment note states that the 
veteran presented with complaints of pain in the left arm, 
back, and knee; the clinician noted an impression of possible 
medial collateral ligament (MCL) tear and referred the 
veteran for a magnetic resonance image (MRI) evaluation.  A 
VA MRI, performed that day, showed no acute fracture or 
inflammatory arthritis, but the interpreter noted an 
impression of mild degenerative changes.  

The veteran presented to the VA neurology clinic later in 
September 1997 for neurological evaluation of pain in the 
neck, legs, knees and shins.  The clinician noted that the 
left knee was swollen and painful.  A subsequent VA 
outpatient treatment note in November 1997 noted past medical 
history of left knee pain, heat, and swelling.   A VA 
outpatient note in September 1999 noted left knee pain of 
unknown origin. 

The veteran underwent a VA medical examination in December 
1999 during which he complained that the pain of his service-
connected left Achilles heel tendinitis had caused him to 
alter his gait, resulting in painful left knee.  The left 
knee was normal on clinical examination, but X-ray studies 
showed degenerative arthritis of the left knee joint.  

The veteran had a VA medical examination in July 2006; the 
examiner reviewed the claims file and noted the veteran's 
medical history.  The examiner noted the veteran's subjective 
complaints and recorded his clinical observations in detail.  
The examiner diagnosed moderately active left knee strain and 
stated that it was less likely than not that the veteran's 
current left knee condition was related to his military 
service.  The examiner also opined that the veteran's left 
knee disability was not due to his service-connected back 
injury.  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

In this case, as noted, there is medical evidence of a 
current left knee disability.  However, there is no medical 
evidence of a nexus between the current claimed disability 
and any event or incident of the veteran's period of military 
service.  In fact, the VA examiner in July 2006 opined that 
it was less likely than not that the veteran's current left 
knee disability is related to his military service; the 
findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  

The Board notes at this point that the veteran testified that 
several physicians have told him that his claimed left knee 
arthritis is due to his military service (see videoconference 
transcript, page 8).  However, hearsay medical evidence 
cannot constitute competent medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 Vet. App. 4 
(1993).  ("What a physician said, and the layman's account 
of what he purportedly said, filtered through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute medical evidence."  Robinette, 8 
Vet. App. at 77 (1995)).  

Accordingly, based on the medical evidence, the Board finds 
that service connection on a direct basis is not warranted in 
this case.  

The Board has also considered whether service connection may 
be granted for left knee disability as secondary to his 
service-connected back disability.  A disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a); Allen, 7 Vet App. 439.  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).   

In this case, as noted above, the veteran has service-
connected disability of the cervical spine, lumbosacral 
spine, and left Achilles tendon.  However, there is no 
medical evidence that a service-connected disability either 
caused or aggravated the claimed left knee disorder.  In 
fact, the July 2006 VA examiner stated that there is no 
relationship between the claimed knee condition and the 
service-connected back disability.  

Accordingly, the Board finds that service connection for a 
left knee disorder on a secondary basis is not warranted.  

In addition, the Board has carefully considered the veteran's 
assertion that his current left knee disorder is attributable 
to an undocumented trauma during military service.  As a 
layperson, the veteran is competent to testify in regard to 
the onset and continuity of symptomatology, including pain.  
, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  However, a layperson is not considered capable of 
opining, however sincerely, in regard to causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993); Bostain v. West, 11 Vet. App. 
124, 127 (1998); Grivois v. Brown, 6 Vet. App. 135 (1994).  

Rather, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, 
the uncontroverted medical opinion was that there was no 
nexus between the current left knee disability and the 
veteran's military service.  

The Board notes that a veteran seeking disability benefits 
must establish not only the existence of a disability, but 
also an etiological connection between his military service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  This is the 
essence of the third part of the Hickson and Wallin analyses.  
In this case, competent and uncontroverted medical opinion of 
record does not serve to support the veteran's lay 
assertions.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this case, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt rule does not apply.  
Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  



ORDER

Service connection for left knee degenerative arthritis is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


